Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 24, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  150966                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 150966
                                                                   COA: 324335
                                                                   Wayne CC: 09-029738-FC
  MIGUEL ANGEL CRUZ-RIVERA,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 19, 2014
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 24, 2015
           s1116
                                                                              Clerk